EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Raucci on 07 Jan 2022.

The application has been amended as follows: 
Amendment to the Claims
Claim 4 is canceled.



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 16 Dec 2021, in which claims 1, 7, 15 and 18 are amended to change the scope and breadth of the claim, and claim 5 is canceled.

	This application is a domestic application, filed 12 Sep 2019; claims benefit of provisional application 62730241, filed 12 Sep 2018; and claims benefit as a CIP of 15/693186, filed 31 Aug 2017, issued as PAT 10730959, which claims benefit of provisional application 62/468229, filed 07 Mar 2017; claims benefit of provisional application 62/432133, filed 09 Dec 2016, and claims benefit of provisional application 62/382690, filed 01 Sep 2016.

Claims 1-4 and 6-20 are pending in the current application. Claims 15-17, drawn to non-elected inventions, are rejoined herein. Claim 4 is canceled by examiner's amendment herein. Claims 1-3 and 6-20 are allowed in view of the examiner's amendment herein.

Election/Restrictions
s 1-3, 6-14, and 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04 Aug 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 16 Dec 2021, with respect that claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claim 7 clarifies the proper interpretation of the claim language.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 16 Dec 2021, with respect that claims 1-4, 7, 9-11, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 3,479,191, issued 18 Nov 1969, of record) has been fully considered and is persuasive, as amended claim 1 recites said polyol comprises a monosaccharide, a disaccharide, or a trisaccharide, whereas the teachings of Cole are drawn to a composition comprising an amylose ester of a fatty acid. The closest prior art Cole does not teach or fairly suggest the instant invention as claimed for the reasons detailed in the Office Action mailed 24 Nov 2021. 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 16 Dec 2021, with respect that claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 3,479,191, issued 18 Nov 1969, of record) as applied to claims 1-4, 7, 9-11, 13-14, and 18-19, and further in view of Ozcalik et al. (Journal of Food Engineering, 2013, 114, p505-513, of record) has been fully considered and is persuasive, as amended claim 1 recites said polyol comprises a monosaccharide, a disaccharide, or a trisaccharide, whereas the teachings of Cole in view of Ozcalik et al. are drawn to a composition comprising an amylose ester of a fatty acid. The closest prior art Cole does not teach or fairly suggest the instant invention as claimed for the reasons detailed in the Office Action mailed 24 Nov 2021. 
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-3 and 6-20 are allowed in view of the examiner's amendment herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JONATHAN S LAU/Primary Examiner, Art Unit 1623